           Case 2:17-cv-00094-RAJ Document 338 Filed 02/03/20 Page 1 of 5




                                                                      The Honorable Richard A. Jones




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE


ABDIQAFAR WAGAFE, et al.,                           No. 2:17-cv-00094-RAJ

                             Plaintiffs,            RESPONSE TO PLAINTIFFS’ MOTION
                                                    TO SEAL HYATT DECLARATION AND
     v.                                             ATTACHED EXHIBIT IN SUPPORT OF
                                                    MOTION TO COMPEL NAMED
DONALD TRUMP, President of the United               PLAINTIFFS’ A-FILES
States, et al.,

                            Defendants.




          Defendants do not oppose Plaintiffs’ Motion to Seal and ask the Court to grant it. See

Dkt. 329.

                                           LEGAL STANDARD

          The strong presumption of public access to court records ordinarily requires the moving

party to provide compelling reasons to seal a document. Kamakana v. City & County of

Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). But the less onerous “good cause” standard

applies to “sealed materials attached to a discovery motion unrelated to the merits of a case.”

Ctr. for Auto Safety, v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Here, the

good cause standard applies because the sealed materials are related to Plaintiffs’ Reply in


RESPONSE TO PLAINTIFFS’ MOTION TO SEAL HYATT            UNITED STATES DEPARTMENT OF JUSTICE
DECLARATION AND ATTACHED EXHIBIT IN SUPPORT              Civil Division, Office of Immigration Litigation
OF MOTION TO COMPEL NAMED                                      Ben Franklin Station, P.O. Box 878
PLAINTIFFS’ A-FILES - 1                                              Washington, DC 20044
(2:17-CV-00094-RAJ)                                                      (202) 305-7205
         Case 2:17-cv-00094-RAJ Document 338 Filed 02/03/20 Page 2 of 5




support of their Motion to Compel A-File information, Dkt. 328, which is a non-dispositive

discovery-related motion. See Ctr. for Auto Safety, 809 F.3d at 1097.

       Under this Court’s Local Rules, a motion to seal a document must include the following:

       (A) a certification that the party has met and conferred with all other parties in an
           attempt to reach agreement on the need to file the document under seal, to
           minimize the amount of material filed under seal, and to explore redaction
           and other alternatives to filing under seal; this certification must list the date,
           manner, and participants of the conference;

       (B) a specific statement of the applicable legal standard and the reasons for
       keeping a document under seal, including an explanation of:
               i. the legitimate private or public interests that warrant the relief sought;
               ii. the injury that will result if the relief sought is not granted; and
               iii. why a less restrictive alternative to the relief sought is not sufficient.

LCR 5(g)(3). Furthermore, where the parties have entered a stipulated protective order

governing the exchange in discovery of documents that a party deems confidential, a

party wishing to file a confidential document it obtained from another party in discovery

may file a motion to seal but need not satisfy subpart (3)(B) above. Id. Instead, the party

who designated the document confidential must satisfy subpart (3)(B) in its response to

the motion to seal or in a stipulated motion. Id.

                                            ARGUMENT

       Here, the Hyatt declaration and Exhibit contain information from the Named Plaintiffs’

A-files, and they contain personal identifying information. See Dkt. 328. Additionally, the

documents contain sensitive but unclassified information about investigative techniques used by

USCIS to maintain the integrity of the legal immigration system and combat fraud, criminal

activity, and other threats to public safety and national security. This includes how officers

conduct the vetting of benefit applicants, the types of databases and sources officers consult in

the course of vetting, and the names of officers involved in particular cases. As this Court has

RESPONSE TO PLAINTIFFS’ MOTION TO SEAL HYATT             UNITED STATES DEPARTMENT OF JUSTICE
DECLARATION AND ATTACHED EXHIBIT IN SUPPORT               Civil Division, Office of Immigration Litigation
OF MOTION TO COMPEL NAMED                                       Ben Franklin Station, P.O. Box 878
PLAINTIFFS’ A-FILES - 2                                               Washington, DC 20044
(2:17-CV-00094-RAJ)                                                       (202) 305-7205
         Case 2:17-cv-00094-RAJ Document 338 Filed 02/03/20 Page 3 of 5




recognized, public disclosure of these types of information could compromise public safety and

national security, such as by prompting nefarious individuals to modify their behavior and

thereby avoid detection. Dkt. 320 at 6-7. These documents should remain under seal because

USCIS has a legitimate interest in protecting against their release, and public release could cause

injury. For these same reasons, there are no less restrictive alternatives than keeping the

documents under seal.

        Nevertheless, as provided under LCR 5(g)(6), because the Plaintiffs’ motion to seal

pertains in part to the foregoing exhibit produced by the Government under a protective order,

should the Court deny the motion to seal as to these documents, Defendants request that “the

court withdraw the document[s] from the record rather than unseal [them].” LCR 5(g)(6) (noting

that a response to a motion to seal may request this alternative remedy for preserving the status

quo).




RESPONSE TO PLAINTIFFS’ MOTION TO SEAL HYATT           UNITED STATES DEPARTMENT OF JUSTICE
DECLARATION AND ATTACHED EXHIBIT IN SUPPORT             Civil Division, Office of Immigration Litigation
OF MOTION TO COMPEL NAMED                                     Ben Franklin Station, P.O. Box 878
PLAINTIFFS’ A-FILES - 3                                             Washington, DC 20044
(2:17-CV-00094-RAJ)                                                     (202) 305-7205
        Case 2:17-cv-00094-RAJ Document 338 Filed 02/03/20 Page 4 of 5




Dated: February 3, 2020                        Respectfully Submitted,

JOSEPH H. HUNT                                 /s/ Jesse Busen
Assistant Attorney General                     JESSE BUSEN
Civil Division                                 Counsel for National Security
U.S. Department of Justice                     National Security Unit
                                               Office of Immigration Litigation
AUGUST FLENTJE
Special Counsel                                ANDREW C. BRINKMAN
Civil Division                                 Senior Counsel for National Security
                                               National Security Unit
ETHAN B. KANTER                                Office of Immigration Litigation
Chief National Security Unit
Office of Immigration Litigation               BRENDAN T. MOORE
Civil Division                                 Trial Attorney
                                               Office of Immigration Litigation
BRIAN T. MORAN
United States Attorney                         LEON B. TARANTO
                                               Trial Attorney
BRIAN C. KIPNIS                                Torts Branch
Assistant United States Attorney
Western District of Washington                 VICTORIA M. BRAGA
                                               Trial Attorney
LINDSAY M. MURPHY                              Office of Immigration Litigation
Senior Counsel for National Security
National Security Unit                         MICHELLE SLACK
Office of Immigration Litigation               Trial Attorney
                                               Office of Immigration Litigation

                                               Counsel for Defendants




RESPONSE TO PLAINTIFFS’ MOTION TO SEAL HYATT    UNITED STATES DEPARTMENT OF JUSTICE
DECLARATION AND ATTACHED EXHIBIT IN SUPPORT      Civil Division, Office of Immigration Litigation
OF MOTION TO COMPEL NAMED                              Ben Franklin Station, P.O. Box 878
PLAINTIFFS’ A-FILES - 4                                      Washington, DC 20044
(2:17-CV-00094-RAJ)                                              (202) 305-7205
         Case 2:17-cv-00094-RAJ Document 338 Filed 02/03/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.



                                             /s/ Jesse Busen
                                             JESSE BUSEN
                                             Senior Counsel for National Security
                                             Office of Immigration Litigation
                                             450 5th St. NW
                                             Washington, DC 20001
                                             Jesse.Busen@usdoj.gov
                                             Phone: (202) 305-7205




RESPONSE TO PLAINTIFFS’ MOTION TO SEAL
PLAINTIFFS’ REPLY TO MOTION TO COMPEL AND
OPPOSITION TO DEFENDANTS’ CROSS-MOTION FOR            UNITED STATES DEPARTMENT OF JUSTICE
PROTECTIVE ORDER - 5                                   Civil Division, Office of Immigration Litigation
(2:17-CV-00094-RAJ)                                          Ben Franklin Station, P.O. Box 878
                                                                   Washington, DC 20044
                                                                       (202) 305-7035
